FILED
                            NOT FOR PUBLICATION                            AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CARLOS GARCIA,                                   No. 13-16479

               Petitioner - Appellant,           D.C. No. 3:12-cv-01760-EMC

  v.
                                                 MEMORANDUM*
RON E. BARNES, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Former California state prisoner Carlos Garcia appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review the district court’s decision to

deny Garcia’s habeas petition de novo, see Nevarez v. Barnes, 749 F.3d 1124, 1127

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2014) (per curiam), and we affirm.

      In January 2010, while Garcia was still incarcerated, California Penal Code

section 2933.6 was amended to deny conduct credits for inmates who are housed in

a security housing unit and are validated gang members or associates. Garcia

contends that his right to be free from ex post facto laws was violated because his

release date was extended when prison officials applied amended section 2933.6 to

him. The state court’s rejection of this claim was not contrary to, or an

unreasonable application of, clearly established Supreme Court precedent. See 28

U.S.C. § 2254(d)(1); Nevarez, 749 F.3d at 1128-29 (California court did not

unreasonably conclude that section 2933.6 punishes conduct occurring after the

original offense). Moreover, on this record, the state court did not make an

unreasonable determination of fact when rejecting this claim. See 28 U.S.C.

§ 2254(d)(2).

      AFFIRMED.




                                          2                                    13-16479